Dissenting Opinion by
Cercone, J.:
I agree completely with the majority’s thesis that rigid safeguards must be applied to wiretapping if an individual’s right to privacy in telephonic communications is to be meaningful. However, I do not agree that, constitutional considerations aside, this court may “legislate” those safeguards; and, I find nothing in the act *550relied upon which prohibits the interception of communications by the telephone company in the instant case. In particular I disagree with the conclusion drawn by the majority that such a strict reading of the Pennsylvania statute leads us to conclude that the activities of the phone company in this case were unreasonably extensive and therefore beyond the contemplation of the statutory exclusion.
At the outset, it should be noted that the portion of the statute which excludes certain of the activities of the telephone company from the penal and evidentiary sanctions, in no way derogates an individual’s right to privacy except in the sense that it fails to broaden that right. The statute does not affirmatively grant the right, privilege or license to the telephone company to wiretap in connection with any of its activities. The act only expressly disclaims any intention to prohibit such wiretapping by providing for the suppression of evidence produced by telephone company wiretaps or the imposition of criminal penalties on the company and its employees. Thus, if it were true in the instant case that the telephone company unreasonably exceeded any privilege it might have arising from its contractual relationship with appellees, appellees may have a remedy in tort for invasion of privacy. See Restatement of Torts, §867 & Comment d.1 Since the act does not grant the telephone company the right to wiretap in connection with the construction, maintenance or operation of the telephone system the cases cited by the majority are not on point. Thus, the *551case of In re Grand Jury Investigation,2 cited by the majority as an example of the proposition that statutes in derogation of the right of privacy must be strictly construed, is not helpful. Therein the court considered a state statute which authorized wiretapping in connection with particular crimes, and concluded that, since the act created an exception to the constitutional right to privacy, it must be strictly construed. No such “creation” exists in the instant case.
On the other hand legislatively mandated principles of statutory construction persuade me to reach a different result. First, the statutory prohibition against wiretapping which the court herein applies to the telephone company and its agents is, inter alia, a criminal statute, providing penalties for its violation of fines up to $5,000 and imprisonment for not more than one year. Presumably, therefore, Bell Telephone’s security officer, who installed and operated the monitoring equipment, could receive such a penalty.3 However, the legislature requires that we, in interpreting its laws, strictly construe statutes which carry criminal penalties in case of their violation.4 Since the anti-wiretapping act purports to prohibit any person from wiretapping unless he is expressly excluded from its sanctions,5 in narrowly interpreting the exclu*552sion, the majority necessarily broadly construes its penal provisions — a direct contravention of the Statutory Construction Act, justified only by proffering the false premise that the exclusion is in derogation of the right to privacy.
Second, the language of exclusion in the act is clear and unambiguous, at least as applied to the facts in the instant case:
“Nothing in this act shall be interpreted to apply to acts done by personnel of any telephone or telegraph carrier in the performance of their duties in connection with the construction, maintenance or operation of a telephone or telegraph system.”6
Once again, the majority’s interpretation of the statute seems to run afoul of a provision of the Statutory Construction Act. “When the words of a statute are clear and free from all ambiguity, the letter of it is not to be disregarded under the pretext of pursuit of its spirit.”7 The anti-wiretap act is unambiguous. The statute does not talk in terms of “necessary acts done by personnel” or “the reasonable performance of their duties.” The court today adds those limitations in pursuit of the “contemplation of the statutory exclusion,” and despite the oft-repeated injunction that “it is not for us to legislate or by interpretation to add to legislation, matters which the legislature saw fit not to include.” Hochgertel v. Canada Dry Corp., 409 Pa. 610, 614 (1963). See also Commonwealth v. Rieck Inv. Corp., 419 Pa. 52 (1965); Daugherty *553v. Continental Can Co., Inc., 226 Pa. Superior Ct. 342 (1973).
In conclusion, I find no authority in the anti-wiretap statute to justify the result reached by the court today. I would leave the appellees to pursue those remedies in tort which pre-existed the adoption of the act, rather than distort the provisions of the act in order to reach what, admittedly, under some circumstances may be a superior result.

. There, of course, is no reason herein to discuss whether the appellees, by using the “blue boxes,” waived their right to privacy with respect to the telephone company or, because of their inequitable conduct, are estopped from proving a tortious invasion of privacy. See Restatement of Torts, §867 & Comment d. In any event, innocent customers of the telephone company, who are unreasonably monitored, would have a remedy upon learning of such monitoring by the telephone company.


. 287 So.2d43 (Fla. 1973).


. Recognizing the possibility of this obviously unintended result, the lower court, in dictum, felt compelled to interpret the opening phrase of the telephone company’s exclusion (i.e., “Nothing in this act . . .”) to mean “no penal provision of this act . . .” As a result of that tortured construction of the act, the court could reach its desired goal; to wit, suppress the evidence and save the security officer from criminal sanctions.


. Act of November 25, 1970, P.L. 707, No. 230, added 1972, December 6, P.L. 1339, No. 290, §3, 1 Pa. S. §1928(b) (1) (Supp. 1974). [Hereinafter cited as Statutory Construction Act.]


. The act begins: “No person shall intercept a communication by telephone . . .”


. Of course, in some situations the language, “in connection with the construction, maintenance or operation,” may cause problems of interpretation. However, as the majority opinion points out, the courts have held that monitoring to detect the use of devices such as those involved in the instant appeals is an act done in connection with the operation of the telephone system.


. Act of May 28, 1937, P.L. 1019, art. IV, §15, 46 P.S. §551 (1969).